Exhibit 10.1

 

Indemnification Agreement

 

AGREEMENT, effective as of               , 2008, between Walter
Industries, Inc., a Delaware corporation (the “Corporation”), and
                    (the “Indemnitee”).

 

WHEREAS, it is essential to the Corporation to retain and attract as directors
and officers the most capable persons available;

 

WHEREAS, Indemnitee is a director or officer of the Corporation;

 

WHEREAS, both the Corporation and Indemnitee recognize the increased risk of
litigation and other claims being asserted against directors and officers of
public companies in today’s environment and that competent and experienced
individuals are increasingly reluctant to serve or to continue to serve as
directors or officers of public corporations unless they are protected by
comprehensive liability insurance or indemnification, or both, due to such
increased risk;

 

WHEREAS, Section 145 of the Delaware General Corporation Law (“Section 145”),
under which the Corporation is organized, empowers the Corporation to indemnify
its directors and officers by agreement and to indemnify persons who serve, at
the request of the Corporation, as directors or officers, and expressly provides
that the indemnification provided by Section 145 is not exclusive;

 

WHEREAS, the By-Laws of the Corporation require the Corporation to indemnify and
advance expenses to its directors and officers to the full extent permitted by
law and the Indemnitee has agreed to serve as a director or officer of the
Corporation in part in reliance on such By-Laws;

 

WHEREAS, the Corporation, after reasonable investigation, has determined that
the liability insurance coverage presently available to the Corporation may be
inadequate in certain circumstances to cover all possible exposure for which
Indemnitee should be protected, in the judgment of the Corporation, and the
Corporation is of the opinion that the best interests of the Corporation and its
stockholders would best be served by a combination of insurance and
indemnification from the Corporation;

 

WHEREAS, in recognition of Indemnitee’s need for substantial protection against
personal liability in order to enhance Indemnitee’s continued service to the
Corporation in an effective manner and Indemnitee’s reliance on the aforesaid
By-Laws, and in part to provide Indemnitee with specific contractual assurance
that the protection promised by such By-Laws will be available to Indemnitee
(regardless of, among other things, any amendment to or revocation of such
By-Laws or any change in the composition of the Corporation’s Board of Directors
or acquisition transaction relating to the Corporation), the Corporation wishes
to provide in this Agreement for the indemnification of and the advancing of
expenses to Indemnitee to the full extent (whether partial or complete)
permitted by law and as set forth in this Agreement, and, to the extent
insurance is maintained, for the continued coverage of Indemnitee under the
Corporation’s directors’ and officers’ liability insurance policies;

 

NOW, THEREFORE, in consideration of the premises set forth above, and the mutual
covenants and agreement set forth below, and of Indemnitee continuing to serve
the Corporation as a director or officer, and intending to be legally bound
hereby, the parties hereto agree as follows:

 

1.                                       Certain Definitions:

 

(a)                                  Change in Control: shall be deemed to have
occurred if (i) any “person” (as such term is used in Sections 13(d) and
14(d) of the Securities Exchange Act of 1934, as amended), other than a trustee
or other fiduciary holding securities under an employee benefit plan of the
Corporation or a corporation owned directly or indirectly by the stockholders of
the Corporation in substantially the same proportions as their ownership of
stock of the Corporation, is or becomes the “beneficial owner” (as defined in
Rule 13d-3 under said Act), directly or indirectly, of securities of the
Corporation representing 20% or more of the total voting power represented by
the Corporation’s then outstanding Voting Securities, or (ii) during any period
of two consecutive years, individuals who at the

 

--------------------------------------------------------------------------------


 

beginning of such period constitute the Board of Directors of the Corporation
and any new director whose election by the Board of Directors or nomination for
election by the Corporation’s stockholders was approved by a vote of at least
two-thirds (2/3) of the directors then still in office who either were directors
at the beginning of the period or whose election or nomination for election was
previously so approved, cease for any reason to constitute a majority thereof,
or (iii) the stockholders of the Corporation approve a merger or consolidation
of the Corporation with any other entity, other than a merger or consolidation
which would result in the Voting Securities of the Corporation outstanding
immediately prior thereto continuing to represent (either by remaining
outstanding or by being converted into Voting Securities of the surviving
entity) at least 80% of the total voting power represented by the Voting
Securities of the Corporation or such surviving entity outstanding immediately
after such merger or consolidation, or the stockholders of the Corporation
approve a plan of complete liquidation of the Corporation or an agreement for
the sale or disposition by the Corporation (in one transaction or a series of
transactions) of all or substantially all of the Corporation’s assets.

 

(b)                                 Corporate Capacity: shall mean Indemnitee’s
status or capacity as, or fact that Indemnitee is or was, a director, officer,
employee, agent or fiduciary of the Corporation, or is or was serving at the
request of the Corporation as a director, officer, employee, trustee, agent or
fiduciary of another Entity.

 

(c)                                  Entity: shall mean a corporation,
partnership, limited liability company, joint venture, employee benefit plan,
trust or other enterprise.  References herein to a director of an Entity shall
include, in the case of any Entity that is not managed by a board of directors,
such other position, such as manager or trustee or member of the governing body
of such Entity, that entails responsibility for the management and direction of
such Entity’s affairs, including, without limitation, the general partner of any
partnership (general or limited) and the manager or managing member of any
limited liability company.

 

(d)                                 Expenses: include attorneys’ fees and all
other costs, expenses and obligations reasonably paid or incurred in connection
with investigating, defending, being a witness in or participating in (including
on appeal), or preparing to defend, be a witness in or participate in any
Proceeding for which indemnity is available under Section 2(a) hereof or in
connection with seeking recovery under any directors’ and officers’ liability
insurance policies maintained by the Corporation.

 

(e)                                  Indemnifiable Event: any event or
occurrence related to the fact that Indemnitee is or was a director, officer,
employee, agent or fiduciary of the Corporation, or is or was serving at the
request of the Corporation as a director, officer, employee, trustee, agent or
fiduciary of another Entity, or by reason of anything done or not done by
Indemnitee in any such capacity.

 

(f)                                    Proceeding: is any threatened, pending or
completed action, suit, arbitration, alternative dispute mechanism or
proceeding, or any inquiry or investigation (including an internal
investigation), whether conducted by the Corporation or any other party, that
Indemnitee in good faith believes might lead to the institution of any such
action, suit or proceeding, whether civil, criminal, administrative,
investigative or other.

 

(g)                                 Reviewing Party: subject to Section 3 of
this Agreement, a committee or person consisting of a member or members of the
Corporation’s Board of Directors or any other person or body appointed by the
Board who is not a party to or affected by the particular claim for which
Indemnitee is seeking indemnification.  If there has not been a Change in
Control, the Reviewing Party shall be selected by the Board of Directors (unless
the Indemnitee is a director or officer of the Corporation at the time of the
determination of

 

2

--------------------------------------------------------------------------------


 

entitlement to indemnification contemplated by Section 3 of this Agreement, in
which case the Reviewing Party shall be determined as provided in Section 3),
and if there has been such a Change in Control, the Reviewing Party shall be
special, independent counsel selected by Indemnitee and approved by the
Corporation (which approval shall not be unreasonably withheld), and who has not
otherwise performed services for the Corporation or Indemnitee within the last 5
years (other than in connection with such matters). Such counsel, among other
things, shall render its written opinion to the Corporation and Indemnitee as to
whether and to what extent the Indemnitee would be permitted to be indemnified
under applicable law. The Corporation agrees to pay the reasonable fees of such
special, independent counsel and to indemnify fully such counsel against any and
all expenses (including attorney’s fees), claims, liabilities and damages
arising out of or relating to this Agreement or its engagement pursuant hereto.

 

(h)                                 Voting Securities: any securities of the
Corporation which vote generally in the election of directors.

 

2.                                       Basic Indemnification Arrangement.

 

(a)                                  In the event Indemnitee was, is or becomes
a party to or witness or other participant in, or is threatened to be made a
party to or witness or other participant in a Proceeding by reason of (or
arising in part out of) the Indemnitee’s Corporate Capacity or an Indemnifiable
Event, the Corporation shall indemnify Indemnitee to the fullest extent
authorized by applicable law as soon as practicable but in any event no later
than thirty days (60 days if the Reviewing Party is special, independent
counsel) after written demand is presented to the Corporation, against any and
all Expenses, judgments, fines, penalties and amounts paid in settlement
(including all interest, assessments and other charges paid or payable in
connection with or in respect of such Expenses, judgments, fines, penalties or
amounts paid in settlement), paid or incurred in connection with such
Proceeding.  To the fullest extent authorized by applicable law, if so requested
by Indemnitee in writing, the Corporation shall advance (within ten business
days of such request) any and all Expenses to Indemnitee in advance of the final
disposition of a Proceeding to which Indemnitee was, is or becomes a party to or
in which Indemnitee was, is or becomes a witness or other participant in, or to
which Indemnitee is threatened to be made a party to or witness or other
participant in, by reason of (or arising in part out of) the Indemnitee’s
Corporate Capacity or an Indemnifiable Event or in connection with seeking
recovery under any directors’ and officers’ liability insurance policies
maintained by the Corporation (an “Expense Advance”).  An Expense Advance shall
be made only upon receipt of (1) an undertaking by or on behalf of the
Indemnitee to repay all amounts so advanced in the event that it shall
ultimately be determined in accordance with this Agreement, including
Section 2(c) hereof, that the Indemnitee is not entitled to be indemnified by
the Corporation as authorized in this Agreement and applicable law; and
(2) satisfactory evidence as to the amount of such Expenses.  The Indemnitee’s
written certification, together with a copy of the statement paid or to be paid
by the Indemnitee, shall constitute satisfactory evidence of the amount of such
Expenses.

 

(b)                                 Notwithstanding anything in this Agreement
to the contrary, prior to a Change in Control Indemnitee shall not be entitled
to indemnification or Expense Advance pursuant to this Agreement in connection
with any Proceeding, however denominated, initiated by Indemnitee against the
Corporation or any director or officer of the Corporation unless the Corporation
has joined in or consented to the initiation of such Proceeding.

 

3.                                       Indemnification Determination: Any
indemnification under this agreement (unless ordered by a Court) shall be made
by the Corporation only as authorized in the specific case upon a determination
by the Reviewing Party that indemnification of the Indemnitee is proper in the
circumstance because Indemnitee has satisfied the standards of conduct set forth
in Section 145 of the General Corporation Law of the State of Delaware and is
otherwise entitled to be indemnified pursuant to this Agreement and applicable
law. The Corporation agrees that all determinations of the right of Indemnitee
to indemnification under this

 

3

--------------------------------------------------------------------------------


 

Agreement or any other agreement, insurance policy, by-law or certificate of
incorporation of the Corporation and its predecessors shall be made by the
Reviewing Party in a writing delivered to the Corporation and the Indemnitee
(and if the Reviewing Party is special, independent counsel, in a written
opinion delivered to the Corporation and the Indemnitee).  If the Reviewing
Party determines that the Indemnitee is not entitled to indemnification, then
such writing (or opinion) shall disclose the bases for such determination in
reasonable detail.  Notwithstanding anything in this Agreement to the contrary,
if Indemnitee is a director or officer of the Corporation at the time of the
determination contemplated by this Section 3, then to the extent required by
applicable law, the Reviewing Party that makes the determination of entitlement
to indemnification contemplated by this Section 3 shall be one of the following:
(i) if there has been a Change in Control, the Reviewing Party shall be special,
independent counsel selected in the manner provided in Section 1(g); and (ii) if
there has not been a Change in Control, the Reviewing Party shall be (A) the
directors who are not parties to the Proceeding in connection with which
Indemnification is sought, even though less than a quorum of the Board of
Directors, (B) a committee of such directors designated by a majority vote of
such directors, even though less than a quorum of the Board of Directors, or
(C) if there are no such directors, or if a majority of such directors so
direct, special, independent legal counsel who has not otherwise performed
services for the Corporation or Indemnitee within the last 5 years (other than
in connection with such matters).  If there has been no determination by the
Reviewing Party within thirty days (60 days if the Reviewing Party is special,
independent counsel) after written demand for indemnification is presented to
the Corporation or if the Reviewing Party determines that Indemnitee is not
permitted to be indemnified in whole or in part under applicable law, Indemnitee
shall have the right to commence litigation in any court in the State of
Delaware having subject matter jurisdiction thereof and in which venue is proper
seeking a determination by the court or challenging any such determination by
the Reviewing Party or any aspect thereof, and the Corporation hereby consents
to service of process and to appear in any such proceeding.

 

4.             Indemnification for Expenses. To the fullest extent permitted by
applicable law, the Corporation shall indemnify Indemnitee against any and all
Expenses.

 

5.             Partial Indemnity, Etc. If Indemnitee is entitled under any
provision of this Agreement to indemnification by the Corporation for some or a
portion of the Expenses, judgments, fines, penalties and amounts paid in
settlement of a Proceeding but not, however, for all of the total amount
thereof, the Corporation shall nevertheless indemnify Indemnitee for the portion
thereof to which Indemnitee is entitled. Moreover, notwithstanding any other
provision of this Agreement, to the extent that Indemnitee has been successful
on the merits or otherwise in defense of any or all Proceedings relating in
whole or in part to an Indemnifiable Event or Indemnitee’s Corporate Capacity or
in defense of any issue or matter therein, including dismissal without
prejudice, Indemnitee shall be indemnified against all Expenses incurred in
connection therewith. In connection with any determination by the Reviewing
Party or otherwise as to whether Indemnitee is entitled to be indemnified
hereunder the burden of proof shall be on the Corporation to establish that
Indemnitee is not so entitled.

 

6.             No Presumption. For purposes of this Agreement, the termination
of any claim, action, suit or proceeding, by judgment, order, settlement
(whether with or without court approval) or conviction, or upon a plea of nolo
contendere, or its equivalent, shall not create a presumption that Indemnitee
did not meet any particular standard of conduct or have any particular belief or
that a court has determined that indemnification is not permitted by applicable
law.

 

7.             Non-exclusivity, Etc. The rights of the Indemnitee hereunder
shall be in addition to any other rights Indemnitee may have under the
Corporation’s Certificate of Incorporation or By-Laws, the Delaware General
Corporation Law, a vote of stockholders, a resolution of directors, or
otherwise. To the extent that a change in the Delaware General Corporation Law
(whether by statute or judicial decision) permits greater indemnification by
agreement than would be afforded currently under the Corporation’s By-Laws and
this Agreement, it is the intent of the parties hereto that Indemnitee shall
enjoy by this Agreement the greater benefits so afforded by such change.   But
no amendment or alteration of the Corporation’s Certificate of Incorporation or
By-Laws or any other agreement shall adversely affect the rights provided to
Indemnitee hereunder.

 

4

--------------------------------------------------------------------------------


 

8.             Liability Insurance. To the extent the Corporation maintains an
insurance policy or policies providing directors’ and officers’ liability
insurance, Indemnitee shall be covered by such policy or policies, in accordance
with its or their terms, to the maximum extent of the coverage available for any
Corporation director or officer.  If, at the time of the receipt of a notice of
a claim pursuant to the terms hereof, the Corporation has director and officer
liability insurance in effect, the Corporation shall give prompt notice of such
claim or of the commencement of a proceeding, as the case may be, to the
insurers in accordance with the procedures set forth in the respective
policies.  The Corporation shall thereafter take all necessary or desirable
action to cause such insurers to pay, on behalf of the Indemnitee, all amounts
payable as a result of such proceeding in accordance with the terms of such
policies.  This Agreement shall not limit the Indemnitee’s rights under any
direct of so-called “Side A” coverages available to the Indemnitee.

 

9.             Period of Limitations. No legal action shall be brought and no
cause of action shall be asserted by or on behalf of the Corporation or any
affiliate of the Corporation against Indemnitee, Indemnitee’s spouse, heirs,
executors or personal or legal representatives after the expiration of two years
from the date of accrual of such cause of action, and any claim or cause of
action of the Corporation or its affiliate shall be extinguished and deemed
released unless asserted by the timely filing of a legal action within such
two-year period; provided, however, that if any shorter period of limitations is
otherwise applicable to any such cause of action such shorter period shall
govern.

 

10.           No Modification. This Agreement supersedes any prior
indemnification agreement between Indemnitee and the Corporation or its
predecessors (but not any indemnification provision contained in any by-law or
certificate of incorporation of any of the foregoing).  No supplement,
modification or amendment of this Agreement shall be binding unless executed in
writing by both of the parties hereto. No waiver of any of the provisions of
this Agreement shall be deemed or shall constitute a waiver of any other
provisions hereof (whether or not similar) nor shall such waiver constitute a
continuing waiver.

 

11.           Subrogation. In the event of payment under this Agreement, the
Corporation shall be subrogated to the extent of such payment to all of the
rights of recovery of Indemnitee, who shall execute all papers required and
shall do everything reasonably necessary to secure such rights, including the
execution of such documents necessary to enable the Corporation effectively to
bring suit to enforce such rights.

 

12.           No Duplication of Payments. The Corporation shall not be liable
under this Agreement to make any payment in connection with any claim made
against Indemnitee to the extent Indemnitee has otherwise actually received
payment (under any insurance policy, by-law, certificate of incorporation, other
indemnity provision, or otherwise) of the amounts otherwise indemnifiable
hereunder.

 

13.           Binding Effect, Etc. This Agreement shall be binding upon and
inure to the benefit of and be enforceable by the parties hereto and their
respective successors, assigns, including any direct or indirect successor by
purchase, merger, consolidation or otherwise to all or substantially all of the
business and/or assets of the Corporation, spouses, heirs, and personal and
legal representatives. The Corporation shall require and cause any successor
(whether direct or indirect by purchase, merger, consolidation or otherwise) to
all, substantially all, or a substantial part, of the business and/or assets of
the Corporation, by written agreement in form and substance satisfactory to the
Indemnitee, expressly to assume and agree to perform this Agreement in the same
manner and to the same extent that the Corporation would be required to perform
if no such succession had taken place. This Agreement shall continue in effect
regardless of whether Indemnitee continues to serve as a director or officer of
the Corporation or of any other enterprise at the Corporation’s request.

 

14.           Severability. The provisions of this Agreement shall be severable
in the event that any of the provisions hereof (including any provision within a
single section, paragraph or sentence) are held by a court of competent
jurisdiction to be invalid, void or otherwise unenforceable, and the remaining
provisions shall remain enforceable to the fullest extent permitted by law.

 

5

--------------------------------------------------------------------------------


 

15.           Governing Law. This Agreement shall be governed by and construed
and enforced in accordance with the laws of the State of Delaware applicable to
contracts made and to be performed in such State without giving effect to the
principles of conflicts of laws.  Indemnitee is specifically authorized to bring
suit in the event of any determination by any person that indemnification is not
available to the Indemnitee hereunder or that Indemnitee will not be entitled to
an Expense Advance, if a payment owed to Indemnitee has not been made in a
timely manner, or if there is any other breach of the Agreement.  For purposes
of any action or proceeding arising out of or in connection with this Agreement,
the Indemnitee agrees to (i) the exclusive jurisdiction of the Chancery Court of
the State of Delaware (the “Delaware Court”), and not in any other state or
federal court in the United States of America or any court in any other country,
(ii) waive any objection to the laying of venue of any such action or proceeding
in the Delaware Court and (iii) waive any claim that any such action or
proceeding brought in the Delaware Court has been brought in an improper or
inconvenient forum.

 

IN WITNESS WHEREOF, the Corporation has duly executed and delivered this
Agreement as of the date first above written.

 

 

 

Walter Industries, Inc.

 

 

 

 

 

 

 

By:

 

 

 

Name:

 

 

Title:

 

 

 

Accepted and agreed

 

 

as of the date first written above:

 

 

 

 

 

 

 

 

 

 

 

[Name of Director or Officer]

 

 

 

6

--------------------------------------------------------------------------------